Name: 91/273/EEC: Commission Decision of 17 May 1991 on the lodging of applications for the premium for maintaining suckler cows in Ireland in respect of the 1991/92 marketing year (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  means of agricultural production
 Date Published: 1991-05-30

 Avis juridique important|31991D027391/273/EEC: Commission Decision of 17 May 1991 on the lodging of applications for the premium for maintaining suckler cows in Ireland in respect of the 1991/92 marketing year (Only the English text is authentic) Official Journal L 135 , 30/05/1991 P. 0055 - 0055COMMISSION DECISION of 17 May 1991 on the lodging of applications for the premium for maintaining suckler cows in Ireland in respect of the 1991/92 marketing year (Only the English text is authentic) (91/273/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1357/80 of 5 June 1980 introducing a system of premiums for maintaining suckler cows (1), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 6 thereof, Whereas Article 1 of Commission Regulation (EEC) No 1244/82 (3), as amended by Regulation (EEC) No 2079/90 (4), specifies the period for lodging applications for premiums for maintaining suckler cows and lays down the said period's opening date, namely 15 June; Whereas Ireland has adopted substantial modifications in its implementing rules for administering the aid schemes in the beef and veal sector; Whereas the 1991/92 marketing year is as such to be considered a transitional period; Whereas, in order to facilitate the processing of the applications for the premium and the organization of the on-the-spot controls and verifications, Ireland should, at its own request, be authorized in respect of the 1991/92 marketing year to set 15 May 1991 as the opening date for the lodging of applications for the premium; whereas this derogation is granted without prejudice to the application of the other provisions of Regulation (EEC) No 1244/82, in particular those concerning the deadline for the payment of the premium and the conversion rate to be applied in order to calculate the amounts concerned; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS DECISION: Article 1 Ireland is hereby authorized, in respect of the 1991/92 marketing year, to set 15 May 1991 as the beginning of the period during which applications for the premium for suckler cows are to be lodged. This Decision shall apply without prejudice to the other provisions of Regulation (EEC) No 1244/82. Article 2 This Decision is addressed to Ireland. Done at Brussels, 17 May 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 140, 5. 6. 1980, p. 1. (2) OJ No L 353, 17. 12. 1990, p. 23. (3) OJ No L 143, 20. 5. 1982, p. 20. (4) OJ No L 190, 21. 7. 1990, p. 15.